
	
		II
		111th CONGRESS
		1st Session
		S. 2833
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2009
			Mr. Reed (for himself,
			 Mr. Brown, Mr.
			 Whitehouse, Mr. Akaka,
			 Mr. Durbin, Ms.
			 Klobuchar, and Mr. Begich)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide adjusted Federal medical assistance percentage
		  rates during a transitional assistance period.
	
	
		1.Short titleThis Act may be cited as the
			 Transitional Federal Medical
			 Assistance Percentage Act.
		2.Extension of ARRA
			 increase in FMAPSection 5001
			 of ARRA is amended—
			(1)in subsection (a)(3), by striking
			 first calendar quarter and inserting first 3 calendar
			 quarters;
			(2)in subsection
			 (b)(2), by inserting before the period at the end the following: and
			 such paragraph shall not apply to calendar quarters beginning on or after
			 October 1, 2010;
			(3)in subsection
			 (d), by inserting ending before October 1, 2010 after
			 entire fiscal years and after with respect to fiscal
			 years;
			(4)in subsection
			 (g)(1), by striking September 30, 2011 and inserting
			 December 31, 2011; and
			(5)in subsection
			 (h)(3), by striking December 31, 2010 and inserting June
			 30, 2011.
			3.ARRA transitional
			 assistance periodFor each
			 fiscal quarter occurring during the period beginning on July 1, 2011, and
			 ending on December 31, 2013 (referred to in this Act as the ARRA
			 transitional assistance period), a State's FMAP shall be equal to the
			 sum of—
			(1)the adjusted base FMAP (as determined under
			 section 4(a)(1));
			(2)the general FMAP adjustment (as determined
			 under section 4(a)(2)); and
			(3)the unemployment FMAP adjustment (as
			 determined under section 4(a)(3)).
			4.Adjustments to Federal
			 medical assistance percentage
			(a)Determination
			 of adjusted FMAP
				(1)Adjusted base
			 FMAP
					(A)In
			 GeneralSubject to subparagraph (B), the adjusted base FMAP is
			 determined as follows:
						(i)For
			 the fourth quarter of fiscal year 2011, the FMAP that would have applied to the
			 State under section 5001(a) of ARRA (assuming that such section applied) for
			 such fiscal quarter minus 2 percentage points.
						(ii)For any
			 subsequent fiscal quarter occurring during the ARRA transitional assistance
			 period, the FMAP as determined under this paragraph for the preceding fiscal
			 quarter minus 2 percentage points.
						(B)Elimination of
			 negative adjustmentIf the adjusted base FMAP applicable to a
			 State under this paragraph for any fiscal quarter occurring during the ARRA
			 transitional assistance period would be less than the FMAP determined for the
			 State for such quarter without regard to this paragraph, this paragraph shall
			 not apply to such State.
					(2)General FMAP
			 adjustmentThe general FMAP adjustment shall be equal to the
			 following:
					(A)For the fourth
			 quarter of fiscal year 2011, 5.7 percentage points.
					(B)For the first
			 quarter of fiscal year 2012, 4.95 percentage points.
					(C)For the second
			 quarter of fiscal year 2012, 3.95 percentage points.
					(D)For the third
			 quarter of fiscal year 2012, 2.7 percentage points.
					(E)For the fourth
			 quarter of fiscal year 2012, 1.2 percentage points.
					(F)For any
			 subsequent fiscal quarter occurring during the ARRA transitional assistance
			 period, 0.2 percentage points.
					(3)Unemployment
			 FMAP adjustment
					(A)In
			 generalSubject to subparagraphs (C) and (D), the unemployment
			 FMAP adjustment shall be equal to the increase in the State's FMAP that would
			 have applied to the State under section 5001(c) of ARRA (assuming that such
			 section applied) for such fiscal quarter minus the applicable reduction amount
			 (as described under subparagraph (B)).
					(B)Applicable
			 reduction amountFor purposes of subparagraph (A), the applicable
			 reduction amount shall be equal to the following:
						(i)For
			 the fourth fiscal quarter of fiscal year 2011, 0.20 percentage points.
						(ii)For any
			 subsequent fiscal quarter occurring during the ARRA transitional assistance
			 period, the sum of—
							(I)the applicable
			 reduction amount for the preceding fiscal quarter; and
							(II)0.05 percentage
			 points.
							(C)Elimination of
			 negative adjustmentIf the unemployment FMAP adjustment
			 applicable to a State under this paragraph for any fiscal quarter during the
			 ARRA transitional assistance period would be less than zero, this paragraph
			 shall not apply to such State.
					(D)Special
			 rule
						(i)In
			 generalFor purposes of subparagraph (A), with respect to the
			 computation of the state unemployment increase percentage (as described under
			 section 5001(c)(4) of ARRA) for the last 2 fiscal quarters of the ARRA
			 transitional assistance period, the most recent previous 3-consecutive-month
			 period (as described under section 5001(c)(4)(A)(i) of ARRA) shall be the
			 3-consecutive-month period beginning with December 2012, or, if it results in a
			 higher applicable percent under section 5001(c)(3) of ARRA, the
			 3-consecutive-month period beginning with January 2013.
						(ii)Repeal of
			 special rule under ARRA for last 2 calendar quarters of the recession
			 adjustment periodSection 5001(c)(4) of ARRA is amended by
			 striking subparagraph (C) and inserting the following:
							
								(C)Special
				ruleWith respect to the first 2 calendar quarters of the
				recession adjustment period, the most recent previous 3-consecutive-month
				period described in subparagraph (A)(i) shall be the 3-consecutive-month period
				beginning with October
				2008.
								.
						(b)Scope of
			 applicationThe adjustments in the FMAP for a State under this
			 section shall apply for purposes of title XIX of the Social Security Act and
			 shall not apply with respect to—
				(1)disproportionate
			 share hospital payments described in section 1923 of such Act (42 U.S.C.
			 1396r–4);
				(2)payments under
			 title IV of such Act (42 U.S.C. 601 et seq.) (except that the increases under
			 paragraphs (1) and (2) of subsection (a) shall apply to payments under part E
			 of title IV of such Act (42 U.S.C. 670 et seq.) and, for purposes of the
			 application of this section to the District of Columbia, payments under such
			 part shall be deemed to be made on the basis of the FMAP applied with respect
			 to such District for purposes of title XIX and as increased under subsection
			 (a)(2));
				(3)any payments
			 under title XXI of such Act (42 U.S.C. 1397aa et seq.);
				(4)any payments
			 under title XIX of such Act that are based on the enhanced FMAP described in
			 section 2105(b) of such Act (42 U.S.C. 1397ee(b)); or
				(5)any payments
			 under title XIX of such Act that are attributable to expenditures for medical
			 assistance provided to individuals made eligible under a State plan under title
			 XIX of the Social Security Act (including under any waiver under such title or
			 under section 1115 of such Act (42 U.S.C. 1315)) because of income standards
			 (expressed as a percentage of the poverty line) for eligibility for medical
			 assistance that are higher than the income standards (as so expressed) for such
			 eligibility as in effect on July 1, 2008, (including as such standards were
			 proposed to be in effect under a State law enacted but not effective as of such
			 date or a State plan amendment or waiver request under title XIX of such Act
			 that was pending approval on such date).
				(c)State
			 ineligibility; limitation; special rules
				(1)Maintenance of
			 eligibility requirements
					(A)In
			 generalSubject to subparagraph (B) and (C), a State is not
			 eligible for an increase in its FMAP under subsection (a) if eligibility
			 standards, methodologies, or procedures under its State plan under title XIX of
			 the Social Security Act (including any waiver under such title or under section
			 1115 of such Act (42 U.S.C. 1315)) are more restrictive than the eligibility
			 standards, methodologies, or procedures, respectively, under such plan (or
			 waiver) as in effect on July 1, 2008.
					(B)State
			 reinstatement of eligibility permittedSubject to subparagraph
			 (C), a State that has restricted eligibility standards, methodologies, or
			 procedures under its State plan under title XIX of the Social Security Act
			 (including any waiver under such title or under section 1115 of such Act (42
			 U.S.C. 1315)) after July 1, 2008, is no longer ineligible under subparagraph
			 (A) beginning with the first calendar quarter in which the State has reinstated
			 eligibility standards, methodologies, or procedures that are no more
			 restrictive than the eligibility standards, methodologies, or procedures,
			 respectively, under such plan (or waiver) as in effect on July 1, 2008.
					(C)Special
			 rulesA State shall not be ineligible under subparagraph
			 (A)—
						(i)for
			 the fiscal quarters before October 1, 2011, on the basis of a restriction that
			 was applied after July 1, 2008, and before the date of the enactment of this
			 Act, if the State prior to October 1, 2011, has reinstated eligibility
			 standards, methodologies, or procedures that are no more restrictive than the
			 eligibility standards, methodologies, or procedures, respectively, under such
			 plan (or waiver) as in effect on July 1, 2008; or
						(ii)on
			 the basis of a restriction that was directed to be made under State law as in
			 effect on July 1, 2008, and would have been in effect as of such date, but for
			 a delay in the effective date of a waiver under section 1115 of such Act with
			 respect to such restriction.
						(2)Compliance with
			 prompt pay requirements
					(A)Application to
			 practitioners
						(i)In
			 generalSubject to the succeeding provisions of this
			 subparagraph, no State shall be eligible for an increased FMAP rate as provided
			 under this section for any claim received by a State from a practitioner
			 subject to the terms of section 1902(a)(37)(A) of the Social Security Act (42
			 U.S.C. 1396a(a)(37)(A)) for such days during any period in which that State has
			 failed to pay claims in accordance with such section as applied under title XIX
			 of such Act.
						(ii)Reporting
			 requirementEach State shall report to the Secretary, on a
			 quarterly basis, its compliance with the requirements of clause (i) as such
			 requirements pertain to claims made for covered services during each month of
			 the preceding quarter.
						(iii)Waiver
			 authorityThe Secretary may waive the application of clause (i)
			 to a State, or the reporting requirement imposed under clause (ii), during any
			 period in which there are exigent circumstances, including natural disasters,
			 that prevent the timely processing of claims or the submission of such a
			 report.
						(iv)Application to
			 claimsClauses (i) and (ii) shall only apply to claims made for
			 covered services after the date of enactment of this Act.
						(B)Application to
			 nursing facilities and hospitalsThe provisions of subparagraph
			 (A) shall apply with respect to a nursing facility or hospital, insofar as it
			 is paid under title XIX of the Social Security Act on the basis of submission
			 of claims, in the same or similar manner (but within the same timeframe) as
			 such provisions apply to practitioners described in such subparagraph.
					(3)State's
			 application toward rainy day fundA State is not eligible for an
			 increase in its FMAP under paragraphs (2) or (3) of subsection (a) if any
			 amounts attributable (directly or indirectly) to such increase are deposited or
			 credited into any reserve or rainy day fund of the State.
				(4)No waiver
			 authorityExcept as provided in paragraph (2)(A)(iii), the
			 Secretary may not waive the application of this subsection or subsection (d)
			 under section 1115 of the Social Security Act or otherwise.
				(5)Limitation of
			 fmap to 100 percentIn no case shall an increase in FMAP under
			 this section result in an FMAP that exceeds 100 percent.
				(d)Requirements
				(1)State
			 reportsEach State that is paid additional Federal funds as a
			 result of this section shall, not later than September 30, 2014, submit a
			 report to the Secretary, in such form and such manner as the Secretary shall
			 determine, regarding how the additional Federal funds were expended.
				(2)Additional
			 requirement for certain StatesIn the case of a State that
			 requires political subdivisions within the State to contribute toward the
			 non-Federal share of expenditures under the State Medicaid plan required under
			 section 1902(a)(2) of the Social Security Act (42 U.S.C. 1396a(a)(2)), the
			 State is not eligible for an increase in its FMAP under paragraphs (2) or (3)
			 of subsection (a) if it requires that such political subdivisions pay for
			 quarters during the ARRA transitional assistance period a greater percentage of
			 the non-Federal share of such expenditures, or a greater percentage of the
			 non-Federal share of payments under section 1923, than the respective
			 percentage that would have been required by the State under such plan on
			 September 30, 2008, prior to application of this section.
				(e)DefinitionsIn
			 this Act, except as otherwise provided:
				(1)ARRAThe
			 term ARRA means the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5; 123 Stat. 140).
				(2)FMAPThe
			 term FMAP' means the Federal medical assistance percentage, as
			 defined in section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), as
			 determined without regard to this section except as otherwise specified.
				(3)Poverty
			 lineThe term poverty line has the meaning given
			 such term in section 673(2) of the Community Services Block Grant Act (42
			 U.S.C. 9902(2)), including any revision required by such section.
				(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(5)StateThe
			 term State has the meaning given such term in section 1101(a)(1)
			 of the Social Security Act (42 U.S.C. 1301(a)(1)) for purposes of title XIX of
			 the Social Security Act (42 U.S.C. 1396 et seq.).
				(f)SunsetThis
			 section shall not apply to items and services furnished after the end of the
			 ARRA transitional assistance period.
			
